Citation Nr: 1016507	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right ear 
hearing loss disability.

2.  Entitlement to service connection for a left ear 
hearing loss disability.

3.  Entitlement to service connection for a psychiatric 
disability, claimed as posttraumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to July 
1969.  During part of that time, he had service in the 
Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions rendered in July and 
September 2008.  

The issues of entitlement to service connection for 
erectile dysfunction and a psychiatric disability are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran does not have a current, identifiable right 
ear hearing loss disability within the meaning of VA 
regulations.

2.  The Veteran's left ear hearing loss disability was 
first manifested many years after service, and the 
preponderance of the competent evidence of record shows 
that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  The claimed right ear hearing loss disability is not 
the result of disease or injury incurred in or aggravated 
by service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).
2.  A left ear sensorineural hearing loss disability is not 
the result of disease or injury incurred in or aggravated 
by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist him in the development of his 
claim of entitlement to service connection for a hearing 
loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that 
VA has met that duty.

In March 2008, VA received the Veteran's claim, and there 
is no issue as to providing an appropriate application form 
or completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by him, and notice of the evidence VA would 
attempt to obtain.  VA informed him of the criteria for 
service connection and set forth the criteria, generally, 
for rating service-connected disabilities and for assigning 
effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty 
to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  VA obtained 
or ensured the presence of the Veteran's service treatment 
and personnel records, as well as records reflecting his 
treatment by VA in March and April 2008.  In May 2008, VA 
also examined the Veteran to determine the nature and 
etiology of any hearing loss disability found to be 
present.  The VA examination report shows that the examiner 
reviewed the Veteran's medical history, including his 
service treatment records; interviewed and examined the 
Veteran; documented his current medical conditions; and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Therefore, the 
Board concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a hearing on appeal.  
However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support his claim of entitlement to service 
connection for a hearing loss disability.  Moreover, there 
is no evidence of any VA error in notifying or assisting 
the Veteran that could result in prejudice to him or that 
could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of that issue.

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id. 

For organic diseases of the nervous system, such as a 
sensorineural hearing loss disability, service connection 
may be presumed when such disability is shown to a degree 
of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has a bilateral hearing loss 
disability, as a result of noise exposure from heavy 
equipment, direct and indirect fire weapons, and various 
explosives.  Therefore, he maintains that service 
connection is warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.
The Veteran's service treatment records and service 
personnel records, as well as the reports of his October 
1964 service entrance examination and July 1969 service 
separation examination, are negative for any complaints or 
clinical findings of a hearing loss disability meeting the 
applicable VA criteria.  

During his October 1964 service entrance examination, the 
Veteran demonstrated the following pure tone thresholds at 
the indicated decibel levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
-5(5)
-5(0)
LEFT
0(15)
-5(5)
-5(5)
-5(5)
5(10)

Prior to October 31, 1967, audiometric results were 
reported in American Standards Association (ASA) units.  
Those are the figures on the left of each column and are 
not in parentheses.  In 1967, those figures were converted 
to International Standard Organization (ISO) units which 
are in use today.  They are represented by the figures in 
parentheses.  Those changes are noted to facilitate data 
comparison.

During his July 1969 service separation examination, the 
Veteran demonstrated the following pure tone thresholds at 
the indicated decibel levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
No 
Report 
(NR)
10
LEFT
10
0
10
NR
10

Speech audiometry was not performed at any time during 
service or during the Veteran's service entrance or service 
separation examination. 

Although the Veteran's service records are negative for 
chronic, identifiable hearing loss disability, VA scheduled 
the Veteran for a May 2008 audiologic examination to 
determine the nature and etiology of any hearing loss 
disability found to be present.  During that examination, 
the Veteran demonstrated the following pure tone thresholds 
at the indicated decibel levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
35
LEFT
20
15
20
20
50

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

The examiner concluded that the puretone thresholds were 
consistent with normal hearing through 3000 hertz, 
bilaterally, sloping to a mild sensorineural hearing loss 
in the right ear and a moderately-severe to profound 
sensorineural hearing loss in the left ear.

Despite the diagnosis of a mild sensorineural hearing loss 
above 3000 hertz in the right ear, the puretone thresholds 
do not meet the VA criteria for a service-connectable 
hearing loss disability in the right ear.  He does, 
however, demonstrate hearing loss disability at 4000 hertz 
in the left ear.  Yet, even if he had the claimed noise 
exposure in service, there is no competent evidence of 
record that the current left ear hearing loss disability is 
in any way related to service.  In this regard, the May 
2008 VA examiner noted that there was no progression in the 
Veteran's puretone thresholds on the reports of his service 
entrance and separation examinations.  Therefore he 
concluded that it was less likely than not that the 
Veteran's left ear hearing loss disability was the result 
of service.  

The only reports of a nexus between the Veteran's left ear 
hearing loss disability and service come from the Veteran.  
As a layman, however, he is only qualified to report on 
matters which are capable of lay observation, such as his 
symptoms.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis of those 
symptoms or the cause of a particular disability.  38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, 
cannot be considered competent evidence of service 
connection and is not probative of the issue of entitlement 
to service connection for hearing loss disability.  38 
C.F.R. § 3.159(a).  

Absent competent evidence of a hearing loss disability in 
the right ear in or after service or competent evidence of 
a nexus between the current left ear hearing loss 
disability and any event in service, the Veteran cannot 
meet the criteria for service connection.  Accordingly, 
service connection is not warranted for a hearing loss 
disability in either ear; and therefore, that portion of 
the appeal is denied.

In arriving at the foregoing decisions, the Board notes 
that the Veteran did not file his initial claim of 
entitlement to service connection for a hearing loss 
disability for many years after service.  While certainly 
not dispositive, it is relevant to this case.  Had the 
Veteran wished to file an earlier claim, he knew how to do 
so.  Indeed, he had filed an initial claim of entitlement 
to service connection for other disorders, malaria and 
ulcers, as early as December 1969.  Therefore, the Board 
finds that the delay in filing his claim of entitlement to 
service connection for hearing loss disability supports the 
preponderance of the evidence against that claim.

The Board has also considered the doctrine of reasonable 
doubt.  However, that doctrine is only invoked where there 
is an approximate balance of evidence which neither proves 
nor disproves the claim.  In this case, because the 
preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a hearing 
loss disability.  Therefore, the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 
and Supp. 2009); 38 C.F.R. § 3.102 (2009). 




ORDER

Entitlement to service connection for a right ear hearing 
loss disability is denied.

Entitlement to service connection for a left ear hearing 
loss disability is denied.


REMAND

The Veteran also seeks entitlement to service connection 
for a psychiatric disability, claimed as PTSD.  He contends 
that his PTSD is the result of his experiences in the 
Republic of Vietnam.  Therefore, he maintains that service 
connection is warranted.  However, after reviewing the 
record, the Board finds that there may be outstanding 
evidence which could support the Veteran's appeal.  
Accordingly, further development of the record is warranted 
prior to further consideration by the Board.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 
Vet. App. 128 (1997).  

In its September 2009 rating action, the RO denied 
entitlement to service connection for PTSD, because the 
Veteran had not presented evidence of a verifiable 
stressor.  PTSD was first reported during a March 2008 
consultation with the VA Psychiatry Service.  The Veteran 
reported that while stationed with a Light Equipment 
Company in Vietnam, he had witnessed a fellow soldier drive 
a truck over an area thought to have been cleared of mines.  
However, the truck reportedly hit a mine and, the explosion 
had, effectively, split the driver in two.  

In April 2008, the Veteran reported two stressors that 
occurred during his service in Vietnam.  He stated that in 
March 1968, while a member of the 137th Engineer Company 
(LE), 19th Engineers, he had been performing construction 
on Highway 1, when his unit was attacked by and engaged in 
an hours long firefight with the enemy.  He also stated 
that in November 1968, while a member of the same unit, he 
had witnessed a civilian driving a three wheel scooter over 
an area thought to have been cleared of mines.  However, 
the scooter reportedly hit a mine and, the ensuing 
explosion had, effectively, split the driver in two.  

The foregoing accounts contain the minimum information 
required from the Veteran:  a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two-month period) of the 
incident, and the unit of assignment at the time the 
stressful event occurred.  M21-1, MR, Part IV, Subpart ii, 
Ch. 1, Sec. D, 14, f.  Therefore, the RO must attempt to 
verify whether the claimed stressors actually occurred.

To date, the Veteran has not been examined by VA to 
determine the nature and etiology of any psychiatric 
disability found to be present.

Finally, the Veteran seeks entitlement to service 
connection for erectile dysfunction.  He contends that it 
is primarily the result of the stress associated with his 
psychiatric disorder.  Therefore, he maintains that service 
connection is warranted on a secondary basis.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  Any 
increase in the severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  38 C.F.R. § 3.310(b).

As a layman, the Veteran is qualified to report on matters 
which are capable of lay observation.  However, he is not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In this regard, the Board 
notes that the Veteran has not been examined by VA to 
determine the nature and etiology of the claimed erectile 
dysfunction.

The claim of entitlement to service connection for erectile 
dysfunction is predicated, primarily, on the resolution of 
the issue of entitlement to service connection for a 
psychiatric disability.  Therefore, the Board finds that 
those issues are inextricably intertwined.  As such, 
further development of the issue of entitlement to service 
connection for erectile dysfunction will be held in 
abeyance pending resolution of the issue of entitlement to 
service connection for a psychiatric disability. See, e.g., 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In light of the foregoing, the issues of entitlement 
service connection for a psychiatric disability, claimed as 
PTSD, and entitlement to service connection for erectile 
dysfunction are  REMANDED for the following actions:

1.  Through official channels, such as 
the U. S. Army and Joint Service 
Records Research Center, attempt to 
verify the Veteran's reported stressor 
incidents during his assignment in 
Vietnam:  the March 1968 incident in 
which his unit engaged in a lengthy 
firefight with the enemy and the 
November 1968 incident, in which the 
Veteran allegedly witnessed an 
individual get severely injured in a 
mine explosion.  
A failure to respond or negative 
replies to any request must be noted in 
writing and associated with the claims 
folder.  

2.  When the actions in part 1 have 
been completed, and if any of the 
claimed stressors are verified, 
schedule the Veteran for a psychiatric 
examination to determine the nature and 
etiology of any psychiatric


disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner must acknowledge receipt 
and review of those materials in any 
report generated as a result of this 
remand. 

If a psychiatric disability(ies) is 
found, identify and explain the 
elements supporting each diagnosis.  If 
PTSD is found, the examiner must 
identify the stressor associated with 
that diagnosis.  

The examiner must also render an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50/50 chance) that the Veteran's 
psychiatric disability is related to 
service.  If the examiner is unable to 
do so without resort to speculation, he 
or she should so state.

The Veteran is advised that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§ 3.655 (2009).  In the event that the 
Veteran does not report for the 
aforementioned examination, 
documentation should be associated with 
the claims folder which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.
3.  When the actions requested in parts 
1 and 2, have been completed, undertake 
any other indicated development.  Then 
readjudicate the issue of entitlement 
to service connection for a psychiatric 
disability, including PTSD. 

a.  If entitlement to service 
connection for a psychiatric 
disability is granted, schedule 
the Veteran for a genitourinary 
examination to determine the 
nature and etiology of any 
erectile dysfunction found to be 
present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder must be made 
available to the examiner for 
review in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of 
those materials in any report 
generated as a result of this 
remand. 

If erectile dysfunction is found, 
the examiner must identify and 
explain the elements supporting 
the diagnosis.  

The examiner must also render an 
opinion, with complete rationale, 
as to whether it is at least as 
likely as not (50/50 chance) that 
the Veteran's erectile dysfunction 
is proximately due to or has been 
aggravated by his service-
connected psychiatric disability.  
In considering the question of 
aggravation, the examiner must 
determine whether there has been 
any increase in the severity of 
the Veteran's erectile dysfunction 
due to the psychiatric disability, 
and not due to the natural 
progress of the disease.  With 
respect to any of these questions, 
if the examiner is unable to 
render an opinion without resort 
to speculation, he or she should 
so state.

The Veteran is advised that it is 
his responsibility to report for 
the examination and to cooperate 
in the development of the claim.  
The consequences for failure to 
report for a VA examination 
without good cause may include 
denial of the claim.  38 C.F.R. 
§ 3.655 (2009).  In the event that 
the Veteran does not report for 
the aforementioned examination, 
documentation should be associated 
with the claims folder which shows 
that notice scheduling the 
examinations was sent to the last 
known address.  It should also be 
indicated whether any notice that 
was sent was returned as 
undeliverable.

b.  If the claim of entitlement to 
service connection for a 
psychiatric disability remains 
denied, undertake any other 
indicated development.  Then, 
readjudicate the issue of 
entitlement to service connection 
for erectile dysfunction, claimed 
as a result of PTSD.  

4.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned 
to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

While no action is required of the Veteran unless he is 
notified to do so, he is advised that he has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


